Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12-21-20 has been entered and fully considered by the examiner.

Rejoined Claims
Claims 1 and 15 are allowable.  Claims 6, 11, 13, and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A, B, C and D, and between E, F, G, H, I, J, and K as set forth in the Office action mailed on 13 May 2020, is hereby withdrawn and claims 6, 11, 13, and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wang, Nho, Ogawa, and Kim disclose a driving method as discussed in the previous rejection (including some of the limitations of the previous claim 4, which have now been moved to the independent claim).  However, although Ogawa and Kim adjust the brightness of the pixels, Kim only teaches adjusting gamma voltages, and fails to teach or suggest controlling the brightness of the “backlight module.”

Mito (US 2012/0293565) discloses wherein the brightness of a backlight is controlled to be higher than a brightness of a display image in a specific area (discussed in [0071], “the backlight brightness of a plurality of divided sections containing graphic image display regions may be set higher than the maximum brightness level of this graphic image”), however is unrelated to fingerprint sensing.

Therefore, each of the currently cited references of record fails to teach or suggest wherein a brightness of the first area “of the backlight module” is controlled to be higher than the brightness of the first area “when detecting the touch control operation in the display area” when combined with each of the other currently cited claim limitations.

Claim 15 recites similar limitations, and so is allowable for the same reasons.

Claims 2-4, 6-14, and 16-20 are dependent upon claims 1 and 15, and so is allowable for the same reasons.

Claim 5 has been amended to be an independent claim, and is allowable for the same reasons as discussed in the previous office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691